NOT FOR PUBLICATION

                                            IN THE UNITED STATES DISTRICT COURT
                                               FOR THE DISTRICT OF NEW JERSEY
                                                       CAMDEN VICINAGE

ELONZIO ODUMS,                                                 :
                                                               :   Civil Action No. 16-9145(RMB)
                                            Plaintiff,         :
                                                               :
                             v.                                :             OPINION
                                                               :
                                                               :
SOUTH WOODS STATE PRISON,                                      :
et al.,                                                        :
                                                               :
                                            Defendants.        :
                                                               :

BUMB, United States District Judge

              This matter comes before the Court upon Defendant Charles

Donaghy’s (“Defendant”) motion for summary judgment, filed on July

5, 2018. (ECF No. 39.) Plaintiff did not respond to Defendant’s

motion. For the reasons discussed below, the Court will grant

Defendant’s motion for summary judgment.

I.            BACKGROUND

              On December 9, 2016, Plaintiff Elonzio Odums (“Plaintiff”),

who was then incarcerated at South Woods State Prison, filed a pro

se civil rights complaint (Compl., ECF No. 1) under 42 U.S.C. §

1983 and the New Jersey Civil Rights Act (“NJCRA”)1 against South


                                                            
1 The Court will address the Eighth Amendment claim under § 1983
and the NJCRA claim, N.J.S.A. § 10A:6-2(c), together because the
test for cruel and unusual punishment under the New Jersey state
Constitution ‘is generally the same as that applied under the
Woods State Prison and employees of the New Jersey Department of

Corrections. Upon review of the complaint, the Court noted that on

September 26, 2016, Plaintiff had filed another civil rights action

in the District of New Jersey, alleging certain facts identical to

those raised in this action. (Opinion, ECF No. 3 at 2 n.1, citing

Odums v. New Jersey Department of Corrections, et al., Civil Action

No. 16-5950(RBK) (D.N.J. Sept. 26, 2016)). The Court struck the

duplicative allegations in this action. (Id.)

              The Court then screened the complaint for dismissal, pursuant

to 28 U.S.C. §§ 1915(e)(2)(b) and 1915A. The Court permitted one

Eighth                Amendment                       claim    to   proceed   against   Defendants   Charles

Donaghy and Sergeant Vernell and dismissed the remainder of the

complaint. (Opinion, ECF No. 3; Order; ECF No. 4.) Only Defendant

Donaghy was served with the complaint. (Summons Returned Executed,

ECF No. 8.)

              Plaintiff filed a motion to amend the complaint and sought

several extensions of time in which to do so. (Mot. to Amend, ECF

No. 13.) The Court ultimately denied Plaintiff’s motion to amend

without prejudice because Plaintiff failed to submit a proposed

amended complaint. (Order, ECF No. 19.) On December 5, 2017,

Defendant Donaghy filed an Answer. (Answer, ECF No. 21.) Plaintiff

never filed an amended complaint.


                                                            
federal Constitution.’”  Bayete v. Ricci, 489 F. App'x 540, 543 (3d
Cir. 2012) (quoting State v. Ramseur, 524 A.2d 188, 210 (1987)).
                                                                       2 
 
     On April 17, 2018, Plaintiff sought appointment of pro bono

counsel under 28 U.S.C. § 1915(e)(1). (Mot. to Appoint Counsel,

ECF No. 30.) The Court denied the motion without prejudice. (Order,

ECF No. 34.)

     On May 22 and again on May 31, 2018, Defendant informed the

Court that Plaintiff had failed to respond to discovery in this

matter. (Letters, ECF Nos. 35, 36.) The Court then extended the

time in which to file summary judgment motions (Order, ECF No.

37), and Defendant filed his motion for summary judgment. (Mot.

for Summ. J., ECF No. 39.) Plaintiff did not respond.

II. THE COMPLAINT

     Plaintiff asserted the following facts against Defendant in

his complaint. Plaintiff’s allegations against Sergeant Vernell,

who was not served are included for context. On June 21, 2016,

Plaintiff was incarcerated at South Woods State Prison, and went

to see a doctor. (Compl., ECF No. 1, ¶¶9, 13.) Plaintiff was

confined to a wheelchair because one of his legs was amputated

below the knee. (Id., ¶14, 17.) The doctor scraped the bottom of

Plaintiff’s foot and told Plaintiff not to walk or stand for a few

days. (Id.)

     When Plaintiff returned to the “minimum unit” after seeing

the doctor, Defendant told Plaintiff to get in the “boss chair

(metal detector chair).” (Id., ¶¶15, 16.) Plaintiff responded that

Dr. Farrow had just scraped his foot, causing it to bleed, and

                                 3 
 
because Plaintiff’s other leg was amputated below the knee, he

could not stand. (Id., ¶17.) Defendant told Plaintiff he had to

get in the chair. (Id., ¶18.) Sergeant Vernell appeared and told

Plaintiff if he did not get in the chair, he would be going to

“lockup.” (Id., ¶20.) Sergeant Vernell denied Plaintiff’s request

for inmate assistance to get in the boss chair. (Id., ¶19.)

        Plaintiff tried to get in the chair but fell to the ground

because he could not put pressure on his one leg. (Id., ¶20.)

Sergeant Vernell denied Plaintiff’s request for assistance and it

took Plaintiff ten minutes to get up on his own. (Id., ¶21.)

Plaintiff alleged that Defendant violated the Eighth Amendment

under 42 U.S.C. § 1983 and the New Jersey Civil Rights Act, by

deliberate indifference to his medical needs. (Id., ¶1.)

III. DEFENDANT’S STATEMENT OF MATERIAL FACTS

        Defendant submitted the following “material facts to which

there exists no genuine dispute,” pursuant to Local Civil Rule

56.1.

            1.   Plaintiff, Elonzio Odums (“Plaintiff” or
                 “Odums”),   was    an   inmate   formerly
                 incarcerated in various New Jersey
                 Department   of   Corrections   (“NJDOC”)
                 facilities throughout the State from 2014
                 through 2017. (Inmate Face Sheet and
                 Progress Notes, Linen Decl., Exhibit A,
                 1-13). [ECF No. 39-4.]

            2.   At all times relevant to the Complaint,
                 Plaintiff was incarcerated at South Woods
                 State Prison (“SWSP”) in Bridgeton, New
                 Jersey. (Id., Ex. A at p. 7).

                                  4 
 
    3.   In accordance with N.J.A.C. 10A:8-1.1 to
         -3.6, SWSP, the NJDOC facility in which
         Plaintiff was incarcerated from the time
         of the alleged events of June 21, 2016
         through the time he filed his Complaint
         on December 9, 2016, has adopted the
         Inmate Handbook outlining the Inmate
         Remedy System Procedure, and all inmates
         receive said handbook as part of their
         orientation. (Linen Decl., ¶¶ 3, 5, Ex.
         B, C).

    4.   The Inmate Remedy System Procedure is a
         mechanism for the inmate population to
         lodge complaints, document problems and
         offer suggestions to the correctional
         facility administration. (Linen Decl., ¶
         8, Ex. C).

    5.   The Procedure is designed to provide
         inmates with a confidential method to
         bring issues that may exist within the
         correctional facility to the attention of
         the   administration   for    resolution.
         (Linen Decl., ¶ 9, Ex. C).

    6.   Inmates are required to utilize the
         multi-part Inmate Remedy System before
         applying to the courts for relief. (Linen
         Decl., ¶ 10, Ex. C).

    7.   Inmates can submit remedy requests
         electronically or can request an Inmate
         Remedy System Form from their housing
         unit officer, social worker or the Inmate
         Law Library. (Linen Decl., ¶ 11, Ex. C).

    8.   Once an inmate completes a Remedy Form,
         he must submit it electronically or place
         the form in the appropriate Drop Box
         located in each housing unit. (Linen
         Decl., ¶ 12, Ex. C).

    9.   If an inmate is unable to access an
         electronic kiosk or a Drop Box to submit
         his form, because he is in closed custody

                          5 
 
          housing or has a limiting medical
          condition, the unit social worker or
          housing officer will deposit the form in
          the Drop Box. (Linen Decl., ¶ 13, Ex. C).

    10.   After an inmate submits his request
          electronically or places his form in the
          Drop Box, the form is forwarded to the
          appropriate supervisor for a response.
          (Linen Decl., ¶ 14, Ex. C).

    11.   There is a thirty (30) day period for
          processing the request. (Linen Decl., ¶
          15, Ex. C).

    12.   Once a staff member provides a response
          to the Remedy Form, he or she signs the
          bottom of the form to indicate that the
          form has been completed and that the
          inmate received a reply to his grievance,
          and the form is returned to the inmate,
          in paper or electronically, depending
          upon the means of submission. (Linen
          Decl., ¶ 16, Ex. C).

    13.   If the inmate is dissatisfied with the
          staff response provided in Part 3 of the
          form, or with the staff’s electronic
          written response, the inmate may appeal
          the response by completing the Inmate
          Appeal section, Part 4, of the form, and
          resubmit the form, or submit the appeal
          electronically, within ten (10) days of
          receipt of the same. (Linen Decl., ¶ 17,
          Ex. C).

    14.   The administrator or designee will then
          render a decision on the Inmate Appeal.
          (Linen Decl., ¶ 18, Ex. C).

    15.   When the inmate receives the response to
          his   appeal,  he   has  exhausted   his
          administrative remedies. (Linen Decl., ¶
          19, Ex. C).

    16.   At the request of the Attorney General’s
          Office, personnel from SWSP conducted a

                           6 
 
          search of all records maintained by the
          DOC for any Remedy Forms submitted by
          Plaintiff, electronically or otherwise,
          from June 1, 2016, approximately three
          weeks before the date of the events
          Plaintiff alleges in his Complaint,
          through July 5, 2017, approximately one
          year later. (Linen Decl., ¶ 21).

    17.   Odums submitted a number of Remedy Forms
          at SWSP during the relevant time period,
          most having no factual bearing on the
          instant suit, and a total of five being
          filed between June 21, 2016, the date of
          the alleged events, and December 9, 2016,
          the date Plaintiff filed his Complaint.
          (Linen Decl., ¶ 22, Ex. D, at 19-23).

    18.   Two grievances filed by Odums on April
          25, 2017, and April 26, 2017, however,
          submitted well after the filing of his
          Complaint in the instant suit, refer to
          Plaintiff’s discontent with the “Boss
          Chair.” (Linen Decl., ¶ 22, Ex. D, 45-
          46).

    19.   Odums’ grievances were investigated,
          found to be without merit, and were
          closed. (Id.).

    20.   In addition to the fact that Odums did
          not   attempt   to   make  use   of   the
          administrative   remedy   system   before
          filing his civil Complaint, Odums did not
          appeal the findings on his grievances,
          and as such did not exhaust his
          administrative remedies. (Id.).

    21.   Furthermore, the grievances Odums did
          file did not seek a remedy for alleged
          constitutional violations, but rather
          claimed violations of the Rehabilitation
          Act and Americans with Disabilities Act.
          (Linen Decl., Ex. D, 45-46).

    22.   On June 21, 2016, Officer Charles Donaghy
          (“Donaghy” or “Defendant”) encountered

                           7 
 
                   Odums returning to his unit, and ordered
                   him to get into the “B.O.S.S.” metal
                   detector chair, as policy requires that
                   every inmate do. (Marshall-Otto Cert.,
                   Ex. A, 1, 4-5, 7, 10). [ECF No. 39-3.]

           23.     Odums flatly refused to get in the chair,
                   and said that his foot was injured. (Id.,
                   at 1, 5, 7, 10).

           24.     Donaghy repeated the order and, in light
                   of Odums’ claim of an injured foot,
                   offered to have another inmate assist
                   Odums in getting into the chair. (Id., at
                   1, 4-5, 7, 10).

           25.     Odums continued to refuse the order,
                   despite being offered help. (Id.).

           26.     Odums was then given a .256 charge for
                   refusing an order, pursuant to N.J.A.C.
                   10A:4-4.1. (Id., at 1-10).
           27.     After receiving the charge and being
                   medically evaluated for placement in pre-
                   hearing detention, Odums was escorted to
                   intake   and   readily   got   into   the
                   “B.O.S.S.” chair with the same assistance
                   Donaghy had offered him, demonstrating
                   that there was never a legitimate reason
                   for him to refuse Donaghy’s order. (Id.,
                   at 5, 7).

           28.     Odums was then found guilty of the .256
                   charge on June 24, 2016, and sanctioned
                   accordingly. (Id., at 1-4, 8).

(Def’s Statement of Material Facts (“SOMF”), ECF No. 39-2.)

IV.   DISCUSSION

      A.   Federal Rule of Civil Procedure 56 and Local
           Civil Rule 56.1

      Under Federal Rule of Civil Procedure 56(a), a “court shall

grant summary judgment if the movant shows that there is no genuine


                                    8 
 
dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” This Court’s Local Civil Rule 56.1,

which supplements Federal Rule of Civil Procedure 56, provides, in

relevant part:

             On motions for summary judgment, the movant
             shall furnish a statement which sets forth
             material facts as to which there does not
             exist a genuine issue, in separately numbered
             paragraphs citing to the affidavits and other
             documents submitted in support of the motion.
             A motion for summary judgment unaccompanied by
             a statement of material facts not in dispute
             shall be dismissed. The opponent of summary
             judgment shall furnish, with its opposition
             papers, a responsive statement of material
             facts, addressing each paragraph of the
             movant's statement, indicating agreement or
             disagreement and, if not agreed, stating each
             material fact in dispute and citing to the
             affidavits and other documents submitted in
             connection with the motion; any material fact
             not disputed shall be deemed undisputed for
             purposes of the summary judgment motion. In
             addition, the opponent may also furnish a
             supplemental statement of disputed material
             facts, in separately numbered paragraphs
             citing to the affidavits and other documents
             submitted in connection with the motion, if
             necessary to substantiate the factual basis
             for opposition.

     A party asserting that a fact cannot be genuinely disputed

must cite to materials in the record, including depositions,

documents,     electronically   stored   information,   affidavits   or

declarations, stipulations (including those made for purposes of

the motion only), admissions, interrogatory answers, or other

materials. Fed. R. Civ. P. 56(c)(1)(A). If a party fails to


                                   9 
 
properly address another party’s assertion of fact, the court may

consider the fact undisputed for purposes of the motion. Fed. R.

Civ. P. 56(e)(2).

     B.   Summary Judgment Standard of Review

     Summary Judgment is proper where the moving party “shows that

there is no genuine dispute as to any material fact,” and the

moving party is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56(a); Daubert v. NRA Group, LLC, 861 F.3d 382, 388 (3d

Cir. 2017). The burden then shifts to the nonmovant to show, beyond

the pleadings, “‘that there is a genuine issue for trial.” Id. at

391 (quoting Celotex Corp. v. Catrett, 447 U.S. 317, 324 (1986)

(emphasis in Daubert)). “At the summary judgment stage, facts must

be viewed in the light most favorable to the nonmoving party only

if there is a ‘genuine’ dispute as to those facts.” Scott v.

Harris, 550 U.S. 372, 380 (2007) (citing Fed. Rule Civ. Proc.

56(c)).

     C.   Exhaustion

     42 U.S.C. § 1997e(a), enacted as part of the Prison Litigation

Reform Act of 1995 (“PLRA”), provides that “[n]o action shall be

brought with respect to prison conditions under section 1983 of

this title . . . by a prisoner confined in any jail, prison, or

other correctional facility until such administrative remedies as

are available are exhausted.” The PLRA defines “prisoner” as “any

person incarcerated or detained in any facility who is accused of,

                                10 
 
convicted    of,    sentenced   for,    or     adjudicated    delinquent       for,

violations of criminal law or the terms and conditions of parole,

probation, pretrial release, or diversionary program.” 42 U.S.C.

§ 1997e(h). The exhaustion provision “applies to all inmate suits

about prison life, whether they involve general circumstances or

particular episodes, and whether they allege excessive force or

some other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002).

      Exhaustion of administrative remedies is mandatory under the

PLRA, subject to the availability of remedies in the correctional

facility. Ross v. Blake, 136 S.Ct. 1850, 1858-59 (2016). Proper

exhaustion   of     administrative     remedies    is     required    before    the

prisoner may seek relief in federal court. Woodford, 548 U.S. at

90.   “Proper      exhaustion   demands      compliance     with     an   agency's

deadlines    and     other   critical        procedural    rules     because     no

adjudicative system can function effectively without imposing some

orderly structure on the course of its proceedings.” Id. at 90-

91.

      “[A]n inmate . . . must exhaust available remedies, but need

not exhaust unavailable ones.” Ross, 136 S.Ct. at 1858. The Supreme

Court provided three examples in which administrative remedies are

unavailable. Id. at 1859. First, an administrative procedure is

unavailable when it operates as a “simple dead end with officers

unable or unwilling to provide any relief to aggrieved inmates.”

Id. Second, “an administrative scheme might be so opaque that it

                                       11 
 
becomes, practically speaking, incapable of use. Ross, 136 S.Ct.

at 1859. Third, administrative remedies are unavailable “when

prison administrators thwart inmates from taking advantage of a

grievance    process     through   machination,   misrepresentation,   or

intimidation.” Id. at 1860.        There is no indication in the record

that administrative remedies were unavailable to Plaintiff.

      Plaintiff was incarcerated at South Woods State Prison when

he filed the instant action on December 9, 2016.         (SOMF ¶¶1-3, ECF

No. 39-2.) He asserts a claim regarding prison conditions within

the   meaning   of   §   1997e(a),   that   Defendant   was   deliberately

indifferent to his medical needs in violation of the Eighth

Amendment.

      South Woods State Prison provides an administrative remedy

program for prisoners, as defined in the Inmate Handbook. (SOMF

¶¶3-15, ECF No. 39-2.) For the first step, an inmate is required

to complete a Remedy Form to lodge complaints, document problems

and offer suggestions to the correctional facility administration.

(Id., ¶¶6-11.) If an inmate is dissatisfied with the staff member’s

written response to his grievance, he may appeal the response.

(Id., ¶¶12-13.) An inmate remedy program that (1) gives inmates

the opportunity to inform the prison administration about any

complaints; (2) provides for a written response back to the

inmates; and (3) the initial responses are subject to review by

the Administrator's Office, constitutes an administrative remedy

                                     12 
 
for purposes of 42 U.S.C. § 1997e(a). Concepcion v. Morton, 306

F.3d 1347, 1352-55 (3d Cir. 2002). South Woods State Prison’s

administrative remedy program meets these requirements.

        Plaintiff submitted Inmate Remedy Forms while incarcerated in

South Woods State Prison, demonstrating that he was aware of the

grievance procedure. (Id., ¶¶3, 17.) Within the time period between

the June 21, 2016, when the events giving rise to the Complaint

occurred, and December 9, 2016, when the Complaint was filed,

Plaintiff filed several grievances, none of which related to the

events in the Complaint. (Id., ¶17.)

        Plaintiff   submitted    two   remedy    forms,    four   months    after

filing his Complaint, about being ordered to get in the boss chair

despite his physical limitations. (Id., ¶¶18-20.) This, however,

does not meet the demands of the PLRA. A plaintiff prisoner must

properly exhaust the available administrative remedy procedures

before filing a complaint in federal court or he is barred by the

PLRA from doing so. Woodford v. Ngo, 548 U.S. 81, 100 (2006)

(“saying that a party may not sue in federal court until the party

first    pursues    all    available   avenues   of   administrative       review

necessarily means that, if the party never pursues all available

avenues of administrative review, the person will never be able to

sue     in   federal      court.”)   Plaintiff    failed    to    exhaust     his

administrative remedies under the PLRA and Defendant is entitled



                                       13 
 
to summary judgment. The Court need not reach the merits of

Plaintiff’s claim against Defendant.

V.   CONCLUSION

     For   the   reasons   discussed     above,   the   Court   will   grant

Defendant’s Motion for Summary Judgment and dismiss this action

with prejudice.

An appropriate order follows.

                                 s/Renée Marie Bumb
                                 RENÉE MARIE BUMB
                                 United States District Judge

Date: February 21, 2019




                                   14 
 
